Grant, C. J.
(after stating the facts). Manifestly, the election law was wholly ignored in the appointment of Mr. Kerr, in intrusting the ballots to him, and permitting him to have free access to the electors after they had passed into the voting‘precinct, and into the booths themselves. It is urged that the inspectors of election acted in good faith, and supposed they had the right to appoint a man as an instructor of election. It is difficult to understand how intelligent men should reach this conclusion. The law makes no such provision, but makes it the clear duty of one inspector to keep possession of the ballots, and to hand them to the voters, after another inspector has opened the package, and still another has put his initials upon them. It is due to the member^ of the election board to say that there is no evidence that they acted from corrupt motives. If, however, this conduct can be sustained, and the plain provisions of the law ignored, rascals can very readily make the same plea, and it would be difficult to expose their rascality. These provisions of the law have been held mandatory. Attorney General v. McQuade, 94 Mich. 439; Attorney General v. Stillson, 108 Mich. 419. By a reference to the latter case, on page 421, it will appear that the interpreter, an officer provided by the act, was stationed very near to, and in plain sight of, the inspectors, and talked with the voters, as they came in, in a foreign language. It does not appear that there was more evidence of fraud in that case than in this. That case differs from this only in two particulars: First, that the conversation between the interpreter and the voters was not in the English language, as it was in this; and, second, that the “instructor,” as he was called in this case, had a better opportunity to secretly influence electors than did the interpreter in that. If these provisions are mandatory, — and we have so held, — they cannot be evaded by showing that the parties acted in good faith and that voters were not influenced. The law was intended to prevent just such transactions and chances .to influence voters, and courts cannot fritter them away by *596permitting jurors to find that there was no fraud and that voters were not unduly influenced.
The judgment must be set aside, and one entered for the relator.
The other Justices concurred.